COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                       FORT WORTH

                     NO. 02-11-00405-CV


WILLIE LAVAN                                 APPELLANT

                             V.

BURLINGTON NORTHERN AND                       APPELLEE
SANTA FE RAILWAY COMPANY

                            AND

                     NO. 02-11-00407-CV


LEROY ROSS                                   APPELLANT

                             V.

BURLINGTON NORTHERN AND                       APPELLEE
SANTA FE RAILWAY COMPANY

                            AND

                     NO. 02-11-00408-CV


FLOYD TOWNSEND                               APPELLANT

                             V.

BURLINGTON NORTHERN AND                       APPELLEE
SANTA FE RAILWAY COMPANY

                            AND
                     NO. 02-11-00409-CV


GILBERT MCNEIL                            APPELLANT

                               V.

BURLINGTON NORTHERN AND                    APPELLEE
SANTA FE RAILWAY COMPANY

                               AND

                     NO. 02-11-00410-CV


CHARLES KING                              APPELLANT

                               V.

BURLINGTON NORTHERN AND                    APPELLEE
SANTA FE RAILWAY COMPANY

                               AND

                     NO. 02-11-00411-CV


THOMAS JACKSON                            APPELLANT

                               V.

BURLINGTON NORTHERN AND                    APPELLEE
SANTA FE RAILWAY COMPANY

                               AND

                     NO. 02-11-00412-CV


TED FLEMINGS                              APPELLANT



                           2
                                        V.

BURLINGTON NORTHERN AND                                              APPELLEE
SANTA FE RAILWAY COMPANY

                                       AND

                             NO. 02-11-00414-CV


CHARLES BOOKER                                                      APPELLANT

                                        V.

BURLINGTON NORTHERN AND                                              APPELLEE
SANTA FE RAILWAY COMPANY


                                    ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On the court=s own motion, the above causes are hereby consolidated in

this court. Each cause shall continue to bear its respective case number.

      On January 13, 2012, we notified appellants that the trial court clerk

responsible for preparing the record in the above appeals informed the court that

payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.


      1
       See Tex. R. App. P. 47.4.

                                   3
35.3(a)(2).   We stated that we would dismiss these appeals for want of

prosecution unless appellants made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that these appeals should be dismissed for

want of prosecution. Accordingly, we dismiss these appeals. See Tex. R. App.

P. 37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeals, for which let execution issue.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 23, 2012




                                    4